PER CURIAM.
In this dissolution of marriage action, Lebert Henry appeals the trial court’s adoption of the general master’s determination of the amount of child support. He argues that the amount of child support awarded was erroneously based upon the parties’ gross monthly incomes and upon the addition of child care costs for tuition about which no evidence was introduced. We agree.
Section 61.30, Florida Statutes (2005), provides for the calculation of child support. The statute specifically provides for the use of net monthly income to calculate child support from the table. § 61.30(5), Fla. Stat. (2005). A review of the record shows that the parties’ gross monthly incomes were used instead.
The general master also added child care costs to appellant’s basic child support obligation as provided for in section 61.30(7), Florida Statutes (2005). Ap-pellee, Marlene Henry, testified that she did not incur child care costs. Therefore, the addition of any child care costs was error.
We remand to the trial court to determine the parties’ net monthly incomes and to recalculate appellant’s child support obligation.

Reversed and Remanded.

WARNER, KLEIN and HAZOURI, JJ., concur. ■